Case 1:05-cv-03825-LAP Document 87 Filed 12/19/19 Page 1 of 2

 

  

USDC SDNY
| DOCUMENT
ELECTRONICALLY FILED

UNITED STATES DISTRICT COURT a
BOC #

SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

 

 

 

x | DATE FILED: 1-a3-\7___
JORGE BECHARA et al., : : : =
: ORDER OF
Plaintiffs, ; SATISFACTION OF
JUDGMENT
-against-
THE REPUBLIC OF ARGENTINA, 05-CV-3825 (LAP)

Defendant.

 

WHEREAS, on October 30, 2007, the Court entered a final judgment, ECF No. 24, (the
“Final Judgment”) against the Republic of Argentina (the “Republic”) and in favor of the
plaintiffs Jorge Bechara, Hector Pedro Bergonzi, Angelica Eva Fernandez, Pablo Tomas Boero,
Santiago Boero, Ana Maria de Huerto Valazza, Aldo Bertolozzi, Adriana Erica Bertolozzi, Tadas
Lingys, Paula Adriana Pinotti, Kai Olaf von Szczypinski, Jose Luis Pou Lorenzo, Silvana Ferrer
Ramos, Juan Ignacio Salcedo, Juan Carlos Salcedo, Sirfell Investment Sociedad Anonima,
Pascual Tallarico, Juan Cruz Uriarte, and Maria Lorene Uriarte, with respect to plaintiffs’
ownership of beneficial interests in Republic-issued bonds (the “Bonds”);

WHEREAS, plaintiffs tendered Interests in the Bonds in exchange for new securities
issued by the Republic in the Republic’s 2010 exchange offer, and/or transferred their interests in
the Bonds, and/or have otherwise settled their claims and accordingly no longer hold any interest

in the Bonds that are subject of the above-captioned case.

 

 
Case 1:05-cv-03825-LAP Document 87 Filed 12/19/19 Page 2 of 2

NOW, THEREFORE, full satisfaction of plaintiffs’ Final Judgment is hereby
acknowledged, and the Clerk of the Court is hereby authorized and directed to make an entry of

full satisfaction on the docket.

SO ORDERED:

Ypwtts G MeabA

United States District Judge
Dated: Fee, 23 , 2019

 

 
